t c memo united_states tax_court motrya olha mayewsky petitioner v commissioner of internal revenue respondent docket no filed date motrya olha mayewsky pro_se kelly r morrison-lee and scott a hovey for respondent memorandum findings_of_fact and opinion foley judge the issue for decision is whether petitioner is entitled to deduct amounts claimed as theft and casualty losses and as miscellaneous itemized expenses relating to and findings_of_fact petitioner timely filed her returns relating to and on each return petitioner claimed a dollar_figure million theft and casualty_loss relating to a stamp collection u s savings bonds and other personal_property on date respondent issued petitioner a notice_of_deficiency relating to and in which respondent disallowed itemized_deductions of dollar_figure dollar_figure and dollar_figure respectively and determined deficiencies of dollar_figure dollar_figure and dollar_figure respectively on date petitioner while residing in virginia filed her petition with this court opinion section allows a deduction for casualty and theft losses sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 c on the returns relating to the years in issue petitioner deducted miscellaneous itemized expenses and exorbitant casualty and theft losses petitioner contends that her savings bonds stamp collection and other personal valuables were stolen and that her home was damaged by a flood there is no credible_evidence however these amounts were adjusted for computational limitations based on petitioner’s adjusted_gross_income unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue supporting petitioner’s contentions and claimed deductions in fact petitioner acknowledged that my putting dollar_figure million dollars each year from sic was just an estimated amount accordingly we sustain respondent’s determinations contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent pursuant to sec_7491 petitioner has the burden_of_proof with respect to the claimed deductions because she failed to introduce credible_evidence
